PER CURIAM:
Michael J. Sindram appeals a district court order denying his motion for reconsideration under Federal Rules of Civil Procedure 60(b). We have reviewed the district court’s order and the record and find the appeal frivolous. Sindram failed to allege any proper grounds for reconsideration. Moreover, on appeal, he failed to specifically challenge the district court’s findings in this regard. Accordingly, we dismiss the appeal as frivolous.* We dis*131pense with oral argument because the facts and legal contentions are adequately-presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


 We agree with the district court that Sindram has a history of filing vexatious and frivolous cases, many of which resulted in meritless appear. If Sindram continues this conduct, which waste judicial resources, this court will *131consider ordering sanctions and a pre-filing injunction.